DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4-18 are rejected in the Instant Application.



Priority
Examiner acknowledges Applicant’s claim to priority benefits of US Patent Application No. 14/444,544 filed 07/28/14 which claims priority to PCT/US2013/023446 filed 01/28/13 which claims benefit of priority to US Provisional Patent Application 61/592,186 filed 1/30/2012.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/22/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving task information, posting it and having an entity complete the task and paying for the task completion. 
The limitation of receiving an order, transforming the order and creating and storing a task and managing the post in a queue, receiving acceptance receiving completion and receiving receipt of completion and remunerating the provider as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting “executing computer-readable code, ” and ‘via processor’ nothing in the claim element precludes the step from practically being performed by pen and paper. For example, but for the “by a processor” language, “receiving, transforming, creating and storing a task” in the context of this claim encompasses the user writing a note to post on a board. Similarly, the limitation of receiving acceptance and completion from a provider, as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components. For example, but for the “by a processor” language, “remunerating” in the context of this claim encompasses organizing human activity to pay for a service. If a claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – via processor creating a task permitting a ticket to be accepted and receiving completion information and remunerating the provider. The processor in each steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform transforming the order and creating and storing a task and managing the post in a queue, receiving acceptance receiving completion and receiving receipt of completion and remunerating the provider to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 5 does not add any more to the abstract idea asides table information and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 6 does not add any more to the abstract idea asides table information and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 7 does not add any more to the abstract idea asides type of task and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 8 does not add any more to the abstract idea asides type of industry and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 9 does not add any more to the abstract idea asides type of industry and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 10 does not add any more to the abstract idea asides choosing a provider using past performance and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 11 does not add any more to the abstract idea asides adding a priority and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 12 does not add any more to the abstract idea asides adding a threshold and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 13 does not add any more to the abstract idea asides adding a time frame and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 14 does not add any more to the abstract idea asides adding a payment step and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 15 does not add any more to the abstract idea asides modifying a task and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 16 does not add any more to the abstract idea asides verifying if a user was at task location ie looking at a photograph and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 17 does not add any more to the abstract idea asides verifying a photograph via a markup (writing) ie marking up a photograph and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 18 does not add any more to the abstract idea asides verifying photograph information and thus is also rejected as not being patent eligible. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	Accordingly, claims 1-20 are ineligible.


	


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449